Case: 21-50801     Document: 00516329822         Page: 1     Date Filed: 05/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 23, 2022
                                  No. 21-50801                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ricardo Morales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 2:19-CR-2817-2


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Ricardo Morales appeals the 16-month sentence imposed following
   the revocation of his supervised release, which was in excess of the advisory
   policy range set forth in U.S.S.G. § 7B1.4(a) of four to ten months.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50801        Document: 00516329822         Page: 2   Date Filed: 05/23/2022




                                     No. 21-50801


             Morales challenges the substantive reasonableness of that sentence,
   arguing that the district court gave significant weight to irrelevant factors
   based on his personal history and characteristics, the need to deter future
   criminal conduct, and the need to protect the public.          See 18 U.S.C.
   § 3553(a)(1), (2)(B), (C). Morales’s preserved objection to the sentence’s
   substantive reasonableness is reviewed for an abuse of discretion, examining
   the totality of the circumstances. See United States v. Warren, 720 F.3d 321,
   326, 332 (5th Cir. 2013).
             Morales’s revocation sentence, although in excess of the advisory
   policy range, was within the statutory maximum term of imprisonment
   allowed for the revocation sentence and is thus the type of sentence we
   routinely uphold. See Warren, 720 F.3d at 328. Moreover, Morales has failed
   to point specifically to a clear error by the district court in affording
   significant weight to irrelevant factors; his contention that a sentence within
   the advisory policy range was sufficient to meet the sentencing goals of
   § 3553(a) is nothing more than a disagreement with the district court’s choice
   of sentence, coupled with a request that we reweigh the § 3553(a) factors,
   which we may not do. See Gall v. United States, 552 U.S. 38, 51 (2007);
   United States v. Heard, 709 F.3d 413, 435 (5th Cir. 2013). He therefore has
   not shown that his sentence was an abuse of discretion. See Warren, 720 F.3d
   at 332.
             AFFIRMED.




                                          2